Citation Nr: 0634825	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  05-01 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable disability evaluation for 
service connected prostatitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1942 to 
January 1946.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

This Board denied the veteran's claim for service connection 
for prostate cancer secondary to prostatitis in May 1985.  In 
his August 2004 notice of disagreement, however, the veteran 
again asserts that he believes his present prostate cancer is 
attributable to his service-connected prostatitis.  This 
issue is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  In November 2003, the veteran was experiencing nocturia 
2-3 times per night. 

2.  In February 2005, the veteran was experiencing nocturia 
more than 5 times per night.  


CONCLUSION OF LAW

The criteria under Diagnostic Code 7527 have been met for a 
disability rating of 20 percent and no higher prior to the 
February 2005 VA examination, and for a rating of 40 percent 
and no higher from the February 2005 VA examination, for 
service-connected prostatitis.  38 U.S.C.A. §§ 1155, 6107 
(West 2002); 38 C.F.R. Part 4, Diagnostic Code 7527, and 
§§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.115a, 4.115b (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (38 C.F.R., Part 4), 
which represents the average impairment in earning capacity 
resulting from injuries incurred in military service and the 
residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1, 4.10.  Generally, an 
evaluation of the extent of impairment requires consideration 
of the whole recorded history (38 C.F.R. §§ 4.1, 4.2), but 
when, as here, service connection has been in effect for many 
years, the primary concern for the Board is the current level 
of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The veteran has two disabilities:  prostatitis, for which 
service connection was granted in 1946, and prostate cancer, 
for which service connection was most recently denied in 
1985.  This appeal involves only the evaluation of the 
service-connected prostatitis disability.  There are 
statements in the medical reports that specifically identify 
some items (such as medications or symptoms) as pertaining to 
the veteran's prostate cancer.  But many more statements in 
the medical reports are merely made about symptoms involving 
the genitourinary system without specifically relating them 
to one disability or the other.  To the extent the examiners 
have identified symptoms relating only to prostate cancer, 
those symptoms will not be considered in evaluating the 
veteran's prostatitis claim.  If symptoms are not 
specifically identified as relating to the prostate cancer 
rather than to the prostatitis, reasonable doubt as to which 
disability they relate to will be resolved in favor of the 
veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; cf. 
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (when it is 
not possible to separate the effects of service-connected and 
non-service connected disability, application of reasonable 
doubt would dictate that such signs and symptoms be 
attributed to the service-connected condition).    

Diagnostic Code 7527 governs the rating of prostate 
infections.  38 C.F.R. § 4.115b It provides that either the 
rating criteria for voiding dysfunction or the criteria for 
urinary tract infection should be applied, whichever disorder 
is predominant.  Diagnostic Code 7527; 38 C.F.R. § 4.115a 
(ratings of the genitourinary system:  dysfunctions).  
Voiding dysfunction is rated as urinary frequency, urine 
leakage, or obstructed voiding.  38 C.F.R. § 4.115a (voiding 
dysfunctions).  Applying the evidence of record to all 
relevant sets of criteria reveals that the veteran's 
predominant disorder is voiding dysfunction rather than 
urinary tract infection, and within voiding dysfunction, the 
highest disability rating is assigned by using the criteria 
for a frequency condition. 

The rating schedule establishes a 10 percent urinary 
frequency rating for a daytime voiding interval between 2 and 
3 hours, or, awakening to void 2 times per night; a 
20 percent rating for a daytime voiding interval between one 
and two hours, or, awakening to void three to four times per 
night; and a 40 percent rating for a daytime voiding interval 
less than one hour, or, awakening to void five or more times 
per night.  38 C.F.R. § 4.115a (voiding dysfunctions:  
urinary frequency).  There is no quantitative evidence about 
daytime frequency, but at the time of the November 2003 
examination, the veteran was experiencing nocturia 2 to 3 
times per night.  That frequency level falls between a 
10 percent and 20 percent rating.  Since the disability more 
nearly approximates the higher evaluation criteria, a 
20 percent rating is warranted.  38 C.F.R. § 4.7.  A higher 
rating for his condition at that time is not warranted 
because the evidence does not show nocturia at least 5 times 
per night.  But at the February 2005 examination, the veteran 
reported he passed water "50 times every night."  That 
number is likely an exaggeration because 50 times per night 
would mean that the veteran is awakened approximately every 
12 minutes.  But that description reinforces his assertion in 
the claim that his symptoms have now become persistent.  
Whatever the exact number of times the veteran is awakened, 
however, the veteran's comments support a conclusion that he 
experiences nocturia at least 5 times per night.  Such 
urinary frequency warrants assignment of a 40 percent rating 
from the time of the February 2005 examination.  Under the 
criteria to evaluate a urinary frequency condition, that is 
the highest rating available.     

As for the other two conditions that fall under the voiding 
dysfunction disorder, the evidence does not support a higher 
evaluation by using those criteria.  The only urinary 
obstruction rating higher than 20 percent is a 30 percent 
evaluation for urinary retention requiring intermittent or 
continuous catheterization.  38 C.F.R. § 4.115b (voiding 
dysfunction: urinary obstruction condition).  Since there is 
no evidence of catheterization in the record, no increase is 
appropriate for that condition. 

There are two relevant urinary leakage condition ratings:  a 
40 percent rating for urinary incontinence requiring the 
wearing of absorbent materials which must be changed 2 to 4 
times per day, and a 60 percent rating for incontinence 
requiring the use of an appliance or the wearing of absorbent 
materials which must be changed more than 4 times per day.  
38 C.F.R. § 4.115a (voiding dysfunction:  urinary leakage).  
The November 2003 examiner did not identify incontinence as 
part of the veteran's condition at that time.  The 
February 2005 examiner did not mention whether the veteran 
wore absorbent materials, but recorded that the veteran has 
incontinence 6 to 7 times per week.  As that frequency of 
incontinence would not require changing absorbent materials 
at least twice a day, no increase is warranted under the 
urinary leakage criteria.  

Nor would the veteran's evaluation be higher if the urinary 
tract infection criteria were applied instead of the voiding 
dysfunction criteria.  See Diagnostic Code 7527 (rate 
infections of the prostate under either voiding dysfunction 
criteria or urinary tract infection criteria).  A 30 percent 
rating is available for recurrent symptomatic infection 
requiring drainage/frequent hospitalization (greater than 2 
times per year), and/or requiring continuous intensive 
management.  38 C.F.R. § 4.115a (urinary tract infection).  
The November 2003 examiner found little evidence of infection 
at all and was silent as to all of the remaining criteria.  
The last time the veteran was hospitalized for prostatitis 
was 1957.  Although there is a note in the November 2003 
examination report that private physicians are treating the 
veteran, that does not constitute evidence that continuous, 
intensive management of his prostatitis is necessary.  An 
increase using those criteria is not warranted.  

Finally, with respect to the veteran's condition as of 
February 2005, the urinary tract infection schedule permits 
the assignment of a 60 percent rating if there is renal 
dysfunction evidenced by constant albuminuria with some 
edema; or a definite decrease in kidney function; or 
hypertension at least 40 percent disabling under Diagnostic 
Code 7101.  38 C.F.R. § 4.115a (criteria for urinary tract 
infection states that poor renal function should be rated 
under the separate genitourinary criteria for renal 
dysfunction).  The February 2005 examination report is silent 
as to any renal dysfunction or hypertension.  The examiner 
found that the veteran had no edema and had had no urinary 
tract disorders for the past year.  Except for blood trace, 
the veteran's urinalysis was negative.  The record does not 
support an increase under the urinary tract infection 
criteria.  The voiding dysfunction, rather than the urinary 
tract infection, is the predominant disorder, and its rating 
criteria are properly used to assign an increased evaluation 
of 20 percent prior to the February 2003 examination and of 
40 percent from that exam.  

Duties to notify and to assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).    

The RO's November 2003 letter describing the evidence needed 
to support the veteran's claim was timely mailed before the 
adverse rating decision.  It described the evidence necessary 
to substantiate a claim for an increased rating, identified 
what evidence VA had and was willing to collect, requested 
the veteran to send in particular documents and information 
and identified what evidence might be helpful in establishing 
his claim.  Although that letter did not explicitly ask the 
veteran to send VA whatever evidence he had pertaining to his 
claim, this veteran was not prejudiced by that failure 
because that invitation was included in the January 2005 
letter to the veteran; since the appeal was not certified to 
the Board until June 2005, the veteran was provided an 
opportunity to submit whatever pertinent evidence was in his 
possession. 

The RO's letters also did not address what evidence was 
needed with respect to the disability rating criteria or the 
effective date for a disability rating.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  This veteran was not 
prejudiced by that omission.  The rating criteria were 
provided to the veteran in the December 2004 statement of the 
case. The veteran was sent two letters advising him that 
evidence of his current condition was needed and yet he 
submitted no evidence whatsoever to support his claim. 
Nevertheless, on the basis of the examinations provided by 
VA, an increased rating was granted on appeal.  The veteran 
was not harmed by the lack of timely notice of the rating 
matters and neither the veteran nor his representative raises 
an appellate issue of inadequate notice.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
obtaining his claims folder, which included his service 
medical records and prior history of his condition, and by 
providing two medical examinations of his disability.  The 
veteran made no requests for assistance in obtaining other 
records.  


ORDER

An increased disability rating for service-connected 
prostatitis of 20 percent and no higher prior to the 
February 2005 VA examination, and of 40 percent and no higher 
from the February 2005 VA examination, is granted.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


